DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, McKinnon (US Patent Application Publication 20060128196 A1) teaches: “a method, for connecting a movable connector part 1 to a stationary connector part 2, wherein, initially, the movable part (element 1, along 192) is placed on a support 134 and the stationary part 2 is covered by a cap 214, the method comprising the following steps: - gripping the cap 214 using a lifting tool 216; - depositing the cap 214 onto the movable part (element 1, along 192) using the lifting tool 216; - transporting, using the lifting tool 216, the cap 214 - movable part unit (element 1, along 192)  onto the stationary part 2 for connecting the stationary part 2 and the movable part (element 1, along 192) to each other".
However, McKinnon fails to provide, teach or suggest: the stationary part comprising: - a convex external cover having a rotational symmetry; and - a plurality of circular electrical tracks.
Claims 2-7 and 10-11 are dependent on claim 1 and are therefore allowable for the same reasons.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831